     Case 3:21-cr-01719-GPC Document 24 Filed 07/21/21 PageID.73 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                )   Case No. 21-CR-01719-GPC
                                               )
12                       Plaintiff,            )   ORDER AND JUDGMENT
                                               )   GRANTING THE UNITED
13                v.                           )   STATES’ MOTION TO
                                               )   DISMISS THE INFORMATION
14    KEVIN EDUARDO MAGANA-                    )   WITHOUT PREJUDICE
      HERRERA,                                 )
15                                             )
                         Defendant.            )
16
17
18        Upon motion of the United States of America and good cause appearing, the Court
19 hereby ORDERS that the information in this case be dismissed without prejudice for the
20 reasons articulated in the motion to dismiss (ECF No. 14).
21        IT IS SO ORDERED.
22
     Dated: July 21, 2021
23
24
25
26
27
28


30
